
	

113 S596 IS: Fostering Independence Through Technology Act of 2013
U.S. Senate
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 596
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2013
			Mr. Thune (for himself
			 and Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish pilot projects under the
		  Medicare program to provide incentives for home health agencies to furnish
		  remote patient monitoring services that reduce expenditures under such
		  program.
	
	
		1.Short title; findings
			(a)Short titleThis Act may be cited as the
			 Fostering Independence Through
			 Technology Act of 2013.
			(b)FindingsCongress
			 makes the following findings:
				(1)Allowing seniors
			 to remain in their homes longer can delay unnecessary, costly transfers to
			 higher acuity care settings.
				(2)Remote patient
			 monitoring provides opportunities to control chronic conditions and research
			 shows that approximately 66 percent of total health care spending is associated
			 with care for the over one-in-four Americans with multiple chronic
			 conditions.
				(3)Current remote
			 patient monitoring programs report patient satisfaction rates of over 90
			 percent.
				(4)Due to changes
			 enacted by Congress, hospitals are facing payment penalties for patients that
			 are readmitted to the hospital within 30 days of discharge.
				(5)Current remote
			 patient monitoring programs that use technology to monitor discharged patients
			 in non-invasive ways have experienced a reduction in hospital
			 readmissions.
				2.Remote patient monitoring and support pilot
			 projects
			(a)Pilot projects
				(1)In generalNot later than 9 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct pilot
			 projects under title XVIII of the Social Security Act for the purpose of
			 providing incentives to home health agencies to furnish remote patient
			 monitoring services that reduce expenditures under such title.
				(2)Site requirements
					(A)Urban and RuralThe Secretary shall conduct the pilot
			 projects under this section in both urban and rural areas.
					(B)Site in a small stateThe Secretary shall conduct at least 1 of
			 the pilot projects in a State with a population of less than 1,000,000.
					(3)DefinitionsIn
			 this section:
					(A)Home health agencyThe term home health agency
			 has the meaning given that term in section 1861(o) of the Social Security Act
			 (42 U.S.C. 1395x(o)).
					(B)Remote patient
			 monitoring services
						(i)In
			 generalThe term remote patient monitoring services
			 means services furnished in the home using remote patient monitoring
			 technology, including in-home technology based professional consultations,
			 patient monitoring, patient training services, clinical observation,
			 assessment, treatment, and any additional services that utilize technologies
			 specified by the Secretary.
						(ii)LimitationThe
			 term remote patient monitoring services shall not include a
			 telecommunication that consists solely of a telephone audio conversation,
			 facsimile, or electronic text mail between a health care professional and a
			 patient.
						(C)Remote patient
			 monitoring technologyThe term remote patient monitoring
			 technology means a coordinated system that uses one or more home-based
			 or mobile monitoring devices that are accessed by a patient and automatically
			 transmit clinical data and responses to assessment questions collected on the
			 devices wirelessly or through a telecommunications connection to a server that
			 complies with the Federal regulations (concerning the privacy of individually
			 identifiable health information) promulgated under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996, as part of an established
			 plan of care for that patient that includes the review and interpretation of
			 that data by a health care professional.
					(b)Medicare beneficiaries within the scope of
			 projects
				(1)In
			 generalThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section.
				(2)The criteria specified under paragraph
			 (1)—
					(A)shall include conditions and clinical
			 circumstances, including congestive heart failure, diabetes, and chronic
			 pulmonary obstructive disease, and other conditions determined appropriate by
			 the Secretary; and
					(B)may provide for the inclusion in the
			 projects of Medicare beneficiaries who begin receiving home health services
			 under title XVIII of the Social Security Act after the date of the
			 implementation of the projects.
					(c)Incentives
				(1)Performance targetsThe Secretary shall establish for each home
			 health agency participating in a pilot project under this section a performance
			 target using one of the following methodologies, as determined appropriate by
			 the Secretary:
					(A)Adjusted historical performance
			 targetThe Secretary shall
			 establish for the agency—
						(i)a base expenditure amount equal to the
			 average total payments made under parts A, B, and D of title XVIII of the
			 Social Security Act for Medicare beneficiaries determined to be within the
			 scope of the pilot project in a base period determined by the Secretary;
			 and
						(ii)an annual per capita expenditure target for
			 such beneficiaries, reflecting the base expenditure amount adjusted for risk,
			 changes in costs, and growth rates.
						(B)Comparative performance
			 targetThe Secretary shall
			 establish for the agency a comparative performance target equal to the average
			 total payments under such parts A, B, and D during the pilot project for
			 comparable individuals in the same geographic area that are not determined to
			 be within the scope of the pilot project.
					(2)PaymentSubject to paragraph (3), the Secretary
			 shall pay to each participating home care agency a payment for each year under
			 the pilot project equal to a 75 percent share of the total Medicare cost
			 savings realized for such year relative to the performance target under
			 paragraph (1).
				(3)Limitation on expendituresThe Secretary shall limit payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including payments under this subsection) do
			 not exceed the amount that the Secretary estimates would have been expended if
			 the pilot projects under this section had not been implemented, including any
			 reasonable costs incurred by the Secretary in the administration of the pilot
			 projects.
				(4)No duplication
			 in participation in shared savings programsA home health agency
			 that participates in any of the following shall not be eligible to participate
			 in the pilot project under this section:
					(A)A model tested or
			 expanded under section 1115A that involves shared savings under this title or
			 any other program or demonstration project that involves such shared
			 savings.
					(B)The independence
			 at home medical practice pilot program under section 1866E.
					(d)Waiver authorityThe Secretary may waive such provisions of
			 titles XI and XVIII of the Social Security Act as the Secretary determines to
			 be appropriate for the conduct of the pilot projects under this section.
			(e)Report to CongressNot later than 3 years after the date that
			 the first pilot project under this section is implemented, the Secretary shall
			 submit to Congress a report on the projects. Such report shall contain—
				(1)a detailed
			 description of the projects, including any changes in clinical outcomes for
			 Medicare beneficiaries under the projects, Medicare beneficiary satisfaction
			 under the projects, utilization of items and services under Medicare parts A,
			 B, and D by Medicare beneficiaries under the projects, and Medicare
			 per-beneficiary and Medicare aggregate spending under the projects;
				(2)a detailed description of issues related to
			 the expansion of the projects under subsection (f);
				(3)recommendations for such legislation and
			 administrative actions as the Secretary considers appropriate; and
				(4)other items
			 considered appropriate by the Secretary.
				(f)ExpansionIf the Secretary determines that any of the
			 pilot projects under this section enhance health outcomes for Medicare
			 beneficiaries and reduce expenditures under title XVIII of the Social Security
			 Act, the Secretary shall initiate comparable projects in additional
			 areas.
			(g)Payments have no effect on other Medicare
			 payments to agenciesA
			 payment under this section shall have no effect on the amount of payments that
			 a home health agency would otherwise receive under title XVIII of the Social
			 Security Act for the provision of home health services.
			
